Title: To James Madison from John Armstrong, [ca. June 1814]
From: Armstrong, John
To: Madison, James


        
          Sir,
          Monday morning [ca. June 1814]
        
        I was informed yesterday by Col. Tatham that a number of letters for C. Gobert had been left at his former lodging in this place, for conveyance to him. Mr. Parker was sent for them & brought those which I now have the honor to enclose. I am Sir, very respectfully Your most Obedient & very humble servant
        
          J. Armstrong
        
      